                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                   NO. 4:21-cr-00015-D-1



  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      V.



  JOSHUA WENDELL CLARK



       On motion of the Defendant, Joshua Wendell Clark, and for good cause shown, it is hereby

ORDERED that [DE 29] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This~ day ofJuly, 2021.




                                    United States District Judge
